PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/079,239
Filing Date: 24 Mar 2016
Appellant(s): Eastman et al.



__________________
JESSICA FLEETHAM (70,951)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 16 November 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/23/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 102
Claim(s) 1-3, 6-12, 17, 21 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwahara et al. (WO 2015/119272, refer to English translation by EPO).
Regarding claim 1, Iwahara discloses a flow battery (redox battery, P1) comprising:
an electrochemical cell including a first electrode, a second electrode spaced apart from the first electrode, and a separator layer arranged between the first electrode and the second electrode (electrode 5,5 and ion exchange membrane 3, P37, Fig. 1),
wherein the separator layer is formed of a polymer having a polymer backbone with aromatic groups that are free of unsaturated nitrogen and one or more polar groups bonded in the polymer backbone (ion exchange membrane includes a second polymer (B) having an acidic ionic group P10-11; examples of second polymer (B4) having an acidic ionic group include polysulfone, polyphenylenesulfide, polyetheretherketone, polyetherimide, polyamideimide, etc., P13-14), wherein the polymer includes adsorbed 
Regarding claim 2, Iwahara discloses all of the claim limitations as set forth above.  Iwahara further discloses the one or more polar groups includes an atom selected from the group consisting of sulfur, oxygen, nitrogen, and combinations thereof (sulfonic acid group, phosphonic acid group, hydroxyl group, carboxyl group, P13, which contain sulfur, oxygen or a combination as claimed).
Regarding claim 3, Iwahara discloses all of the claim limitations as set forth above.  Iwahara further discloses the aromatic groups include nitrogen heterocycles (examples of second polymer (B4) having an acidic ionic group include polyamideimide, etc., P13-14).
Regarding claim 6, Iwahara discloses all of the claim limitations as set forth above.  Iwahara further discloses the polymer includes polyetherimide (PEI) (examples of second polymer (B4) having an acidic ionic group include polyetherimide, P13-14).
Regarding claim 7, Iwahara discloses all of the claim limitations as set forth above.  Iwahara further discloses the polymer includes polyamide-imide (PAI) (examples of second polymer (B4) having an acidic ionic group include polyamideimide, P13-14).
Regarding claim 8, Iwahara discloses all of the claim limitations as set forth above.  Iwahara further discloses the polymer includes polyetheretherketone (PEEK) 
Regarding claim 9, Iwahara discloses all of the claim limitations as set forth above.  Iwahara further discloses the polymer includes polysulfone (PSF) (examples of second polymer (B4) having an acidic ionic group include polysulfone, P13-14).
Regarding claim 10, Iwahara discloses all of the claim limitations as set forth above.  Iwahara further discloses the polymer includes polyphenylene sulfide (PPS) (examples of second polymer (B4) having an acidic ionic group include polyphenylenesulfide, P13-14).
Regarding claim 11, Iwahara discloses all of the claim limitations as set forth above.  Iwahara further discloses the polymer is selected from the group consisting of polyetherimide (PEI), polyamide-imide (PAI), polyetheretherketone (PEEK), polysulfone (PSF), polyphenylene sulfide (PPS), and combinations thereof (examples of second polymer (B4) having an acidic ionic group include polysulfone, polyphenylenesulfide, polyetheretherketone, polyetherimide, polyamideimide, etc., P13-14).
Regarding claim 12, Iwahara discloses all of the claim limitations as set forth above.  Iwahara further discloses a supply/storage system external of the electrochemical cell, the supply/storage system including first and second vessels, first and second liquid electrolytes in, respectively, the first and second vessels (positive electrode liquid tank 6, negative electrode liquid tank 7, P37, Fig. 1), fluid lines connecting the first and second vessels to, respectively, the first electrode and the second electrode (Fig. 1 shows respective fluid lines), and a plurality of pumps operable 

Regarding claim 17, Iwahara discloses a flow battery (redox battery, P1) comprising:
an electrochemical cell including a first electrode, a second electrode spaced apart from the first electrode, and a separator layer arranged between the first electrode and the second electrode (electrode 5,5 and ion exchange membrane 3, P37, Fig. 1); and
a supply/storage system external of the electrochemical cell, the supply/storage system including first and second vessels, first and second liquid electrolytes in, respectively, the first and second vessels (positive electrode liquid tank 6, negative electrode liquid tank 7, P37, Fig. 1), fluid lines connecting the first and second vessels to, respectively, the first electrode and the second electrode (Fig. 1 shows respective fluid lines), and a plurality of pumps operable to circulate the first and second liquid electrolytes via the fluid lines between the first and second vessels and the electrochemical cell (pumps 8,9, Fig. 1),
wherein the separator layer is formed of a polymer having a polymer backbone with aromatic groups that are free of unsaturated nitrogen and one or more polar groups bonded in the polymer backbone (ion exchange membrane includes a second polymer (B) having an acidic ionic group P10-11; examples of second polymer (B4) having an acidic ionic group include polysulfone, polyphenylenesulfide, polyetheretherketone, polyetherimide, polyamideimide, etc., P13-14), wherein the polymer includes adsorbed 

Regarding claim 21, Iwahara discloses all of the claim limitations as set forth above.  Iwahara further discloses the one or more polar groups are between the aromatic groups (ion exchange membrane includes a second polymer (B) having an acidic ionic group P10-11).
	Regarding claim 23, Iwahara discloses all of the claim limitations as set forth above.  Iwahara further discloses the first and second liquid electrolytes are aqueous electrolytes (redox battery using aqueous solution type electrolytic solution, P19).

Claim(s) 1-2, 8, 11-12, 17, 21 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Esswein et al. (US 2014/0030631).
Regarding claim 1, Esswein discloses a flow battery (redox flow battery [Abstract]) comprising:
an electrochemical cell including a first electrode, a second electrode spaced apart from the first electrode, and a separator layer arranged between the first electrode and the second electrode (negative electrode, positive electrode, separator [0037], Fig. 1),
wherein the separator layer is formed of a polymer having a polymer backbone with aromatic groups that are free of unsaturated nitrogen and one or more polar groups 
Regarding claim 2, Esswein discloses all of the claim limitations as set forth above.  Esswein further discloses the one or more polar groups includes an atom selected from the group consisting of sulfur, oxygen, nitrogen, and combinations thereof (sulfonated poly ether ether ketone (sPEEK) [0102]).
Regarding claim 8, Esswein discloses all of the claim limitations as set forth above.  Esswein further discloses the polymer includes polyetheretherketone (PEEK) (sPEEK [0102]).
Regarding claim 11, Esswein discloses all of the claim limitations as set forth above.  Esswein further discloses the polymer is selected from the group consisting of polyetherimide (PEI), polyamide-imide (PAI), polyetheretherketone (PEEK), polysulfone (PSF), polyphenylene sulfide (PPS), and combinations thereof (sPEEK [0102]).
Regarding claim 12, Esswein discloses all of the claim limitations as set forth above.  Esswein further discloses a supply/storage system external of the electrochemical cell, the supply/storage system including first and second vessels, first and second liquid electrolytes in, respectively, the first and second vessels (tank 50 includes first redox material 30 and a second tank includes a second redox material 40 [0039]-[0040], Fig. 1), fluid lines connecting the first and second vessels to, respectively, 

Regarding claim 17, Esswein discloses a flow battery (redox flow battery [Abstract]) comprising:
an electrochemical cell including a first electrode, a second electrode spaced apart from the first electrode, and a separator layer arranged between the first electrode and the second electrode (negative electrode, positive electrode, separator [0037], Fig. 1); and
a supply/storage system external of the electrochemical cell, the supply/storage system including first and second vessels, first and second liquid electrolytes in, respectively, the first and second vessels (tank 50 includes first redox material 30 and a second tank includes a second redox material 40 [0039]-[0040], Fig. 1), fluid lines connecting the first and second vessels to, respectively, the first electrode and the second electrode (Fig. 1 shows respective fluid lines), and a plurality of pumps operable to circulate the first and second liquid electrolytes via the fluid lines between the first and second vessels and the electrochemical cell (pump 60 and a second pump [0040], Fig. 1),
wherein the separator layer is formed of a polymer having a polymer backbone with aromatic groups that are free of unsaturated nitrogen and one or more polar groups bonded in the polymer backbone (ion-exchange separator comprises membranes 

Regarding claim 21, Esswein discloses all of the claim limitations as set forth above.  Esswein further discloses the polar groups are between the aromatic groups (sulfonated poly ether ether ketone (sPEEK) [0102]).
	Regarding claim 23, Esswein discloses all of the claim limitations as set forth above.  Esswein further discloses the first and second liquid electrolytes are aqueous electrolytes (first and second aqueous electrolyte [0037]).

Claim Rejections - 35 USC § 103
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwahara et al. (WO 2015/119272, refer to English translation by EPO), as applied to claims 1-3, 6-12, 17, 21 and 23, in view of Perry et al. (US 2012/0202099).
Regarding claim 13, Iwahara discloses all of the claim limitations as set forth above.  Although Iwahara does not expressly disclose “the separator layer has an area specific resistance of less than approximately 425 mΩ*cm2”, because Perry teaches selecting the area specific resistance of the membrane to be less than 425 mΩ*cm2 to reduce overall energy inefficiency of the flow battery cell ([0022]), it would have been obvious to one having ordinary skill in the art before the effective filing date of the .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esswein et al. (US 2014/0030631), as applied to claims 1-2, 8, 11-12, 17, 21 and 23, in view of Perry et al. (US 2012/0202099).
Regarding claim 13, Esswein discloses all of the claim limitations as set forth above.  Although Esswein does not expressly disclose “the separator layer has an area specific resistance of less than approximately 425 mΩ*cm2”, because Perry teaches selecting the area specific resistance of the membrane to be less than 425 mΩ*cm2 to reduce overall energy inefficiency of the flow battery cell ([0022]), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the area specific resistance of the membrane in order to arrive at a desired overall efficiency of the flow battery (see MPEP 2144.05).

Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano et al. (JP 2014-098137, refer to English machine translation) in view of Darling et al. (WO 2014/088601, refer to English equivalent US 2016/0126579).
Regarding claim 18, Amano discloses a flow battery (redox flow batteries [0100]) comprising: 
an electrochemical cell including a first electrode, a second electrode spaced apart from the first electrode, and a separator layer arranged between the first electrode 
wherein the separator layer is formed of a polymer having a polymer backbone with triazine groups (block copolymer contains a linker moiety L1 to L6, among which L4 is a triazine group, can have multiple linker moieties [0014]-[0016]).
However, Amano does not further disclose the polymer backbone includes one or more polar groups bonded in the polymer backbone, and wherein the one or more polar groups are between the triazine groups.
Darling discloses a flow battery with hydrated ion-exchange member (Title, [Abstract]), where the polymer includes side chains that terminate in sulfonic acid group –SO3H resulting in higher electrical conductivity and high selectivity designed for the flow battery ([0019]-[0023]).
Amano and Darling are analogous art because they are concerned with the same field of endeavor, namely flow batteries.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Amano to include side chains terminating in a sulfonic acid group –SO3H because Darling teaches the presence of hydrophilic group results in higher electrical conductivity and high selectivity designed for a flow battery.  Further, since Amano discloses multiple linker moieties ([0014]-[0016] and Darling discloses sulfonic acid groups ([0019]-[0023]), the combination envisages polar groups provided between any of the triazine groups.
Regarding claim 20, modified Amano discloses all of the claim limitations as set forth above.  Darling further discloses the one or more polar groups includes an atom 3H [0019]-[0023]).

(2) Response to Argument
A.	Anticipation
The appellant has argued on P3-5 that Iwahara does not explicitly disclose that sulfuric acid elements actually non-covalently bond with any polar groups of the ion exchange membrane and that this claim feature is not inherent in Iwahara.
The examiner respectfully disagrees for the following reason.  In order to better understand the limitation “the polymer includes adsorbed acid groups non-covalently bonded to the one or more polar groups” recited in independent claims 1 and 17, the examiner looked to the published specification of the instant application.  
Paragraphs [0034] and [0043] of the published specification discloses polar groups in the separator layer may provide permanent dipoles that are non-covalently bonded to adsorbed acid groups and/or aqueous electrolyte, wherein example of polar groups include C-O-C, C=O, N-C=O, S=O, S=O=S or C-S.  Further, paragraph [0048] of the published specification discloses the separator layer can be fabricated with a controlled porosity, wherein the porosity permits greater uptake of acid groups (e.g., acid electrolyte) which may non-covalently bond at the permanent dipoles of the polar groups of the polymer.  See also paragraphs [0037]-[0042] of the published specification further provide specific examples of polymers, such as polyetherimide (PEI), polyamideimide (PAI), polyetheretherketone (PEEK) or polysulfone (PSF), with adsorbed acid groups or aqueous electrolyte “A” that are non-covalently bonded to the 
Since Iwahara discloses the ion exchange membrane includes a second polymer (B4) such as polysulfone, polyetheretherketone, polyetherimide, polyamideimide, etc. (P1, P13-14), which have the same structure as the polymers in paragraphs [0037]-[0041] of the published specification of the instant application, therefore they would have the same properties.  The C=O polar group in polyetherimide, polyamideimide and polyetheretherketone and the S=O polar group in polysulfone are polar groups which act as permanent dipoles onto which the sulfuric acid in the electrolyte adsorbs/non-covalently bonds. 
The appellant has argued on P4 that paragraphs [0037]-[0042] of Iwahara relate to a polymer (A) that is a different embodiment than the embodiment relating to polymer (B) relied upon in the rejection.
The examiner notes that paragraphs [0037]-[0042] of the published specification of the instant application were cited to shed light on the claim limitation “the polymer includes adsorbed acid groups non-covalently bonded to the one or more polar groups” and not paragraphs [0037]-[0042] of Iwahara.

The appellant has argued on P4-5 that Esswein suffers from the same deficiency as Iwahara.
3H), which may also act as a permanent dipole due to the presence of its S=O bonds.

The appellant has argued on P5-6 that Anamo in view of Darling fail to teach or suggest claim 18.
The examiner respectfully disagrees because Anamo discloses the claimed plurality of triazines in the form of linker moiety L4, wherein the block copolymer can have multiple linker moieties ([0014]-[0016]) and the reference further discloses two or more types of mutually incompatible segment chains linked by a linker site ([0034]).  Thus, the reference envisages a portion of the block copolymer having the following formula: 
* – L4 – A1 – L4 - *, 
wherein * indicates a potential bonding site for an incompatible segment (i.e., segment A2 containing no ionic group), L4 indicates a triazine linker moiety and A1 indicates a segment containing an ionic group.  A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the 
Further, Darling is relied upon to show that a skilled artisan would have found it obvious to add a side chain that terminates in a sulfonic acid group (which is a polar group due to the presence of S=O bonds) as the ionic group in segment A1 containing an ionic group of Anamo because Darling teaches improving flow battery characteristics by increasing the electrical conductivity and selectivity of the ion-exchange member (Darling: Title, Abstract, [0019]-[0023]).  Thus, the combination teaches a polar group in the form of a sulfonic acid group bonded to a segment A1 forming the backbone of the polymer, wherein said polar group is located between two triazine linker moieties.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        


Conferees:
/BASIA A RIDLEY/Supervisory Patent Examiner, Art Unit 1725  

/RICHARD D CRISPINO/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                              
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires